Citation Nr: 0120980	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-00 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the award of 
special monthly pension benefits based on the need for aid 
and attendance.  


REPRESENTATION

Appellant represented by:	The Social and Economic 
Networking Consulting Agency.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1969, and from November 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO that awarded the veteran special monthly pension benefits 
based on the need for aid and attendance, effective from July 
10, 1996.  In July 1998 the veteran appeared and gave 
testimony at an RO hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  

This case was remanded by the Board in August 2000 so that 
the veteran could be afforded a hearing before a member of 
the Board.  In June 2001 the veteran appeared at a hearing 
before the undersigned Board member in Washington, D.C., via 
videoconference from the VA Medical Center in Lebanon, 
Pennsylvania.  A transcript of this hearing is also of 
record.  

The case is again before the Board for appellate 
consideration at this time.  


REMAND

As noted above, the RO awarded the veteran special monthly 
pension benefits based on the need for aid and attendance, 
effective from July 10, 1996.  The veteran and his 
representative contend, essentially, that he should be 
assigned special monthly pension based on the need for 
regular aid and attendance from April 1991, when he was 
discharged from a VA medical facility after hospitalization 
following a cerebrovascular accident.  It is argued that left 
hemiparesis and right eye blindness due to the 
cerebrovascular accident, coupled with worsening vision in 
the left eye, hypertension, seizures, and a psychiatric 
disorder, rendered him unable to function in the activities 
of daily life without the regular assistance of another 
person.  

The evidence currently of record includes a hospitalization 
summary and hospital clinical records from the VA Medical 
Center in Lebanon, Pennsylvania that reflect hospitalization 
at that facility from February 5, 1991 to April 24, 1991 for 
evaluation and rehabilitative therapy following a 
cerebrovascular accident.  In the summary of hospitalization 
it was noted that the veteran was to undergo further 
rehabilitation and treatment at the Lebanon facility 
commencing four weeks after discharge from the hospital.  
Aside from a brief clinical notation dated in late May 1991 
and part of a report of a carotid artery study performed in 
July 1991, no clinical records of any subsequent treatment at 
the Lebanon VA Medical Center prior to July 1996 are 
currently in the claims folder.  

The current record also includes outpatient clinical records 
that reflect treatment and rehabilitation for his status post 
cerebrovascular accident at the Polyclinic Medical Center in 
July and August 1991.  These clinical records also contain 
references to continuing treatment by the VA for hemiplegia.  

The claims folder also contains VA outpatient clinical 
records reflecting treatment from February 1992 to February 
1993 at the VA outpatient clinic in Harrisburg, Pennsylvania 
for psychiatric symptoms.  During treatment in May 1992, it 
was noted that the veteran had been hospitalized recently at 
the Polyclinic Medical Center after he had a seizure.  (No 
record of this hospitalization is in the claims folder.)  The 
record also contains a report of a January 1994 VA 
examination for housebound status and need for regular aid 
and attendance conducted at the VA outpatient clinic at Camp 
Hill, Pennsylvania.  

In a an April 1997 statement, Donald W. Spigner, M.D., opined 
that the veteran had required aid and attendance since he had 
first presented to the doctors practice in September 1992.  
No clinical records reflecting the veteran's treatment from 
this physician are in the claims folder.  

During the veteran's videoconference before the undersigned 
Board member in June 2001, reference was made to 
rehabilitation treatment from various private medical 
facilities, including the Harrisburg Hospital, medical 
facilities at Duke University and Johns Hopkins University, a 
facility identified as Mechanicsburg Rehabilitation, a 
facility identified as Houston Hospital, a facility 
identified as the Memorial Eye institute, and at two other 
facilities whose names were not clearly audible.  The veteran 
also referred to treatment from "other private 
neurologists" in Pennsylvania.  No clinical records 
reflecting any of this reported treatment are currently in 
the claims folder.  

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(2000).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (2000).  The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in 38 C.F.R. § 3.352(a) (2000).  
In such a case, the veteran must show that he is disabled and 
in need of regular aid and attendance in carrying out the 
functions of his everyday life.  

The basic criteria for determining the need for regular aid 
and attendance, pursuant to the provisions of 38 
C.F.R.§ 3.352(a) (1999), are as follows: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For these purposes, bedridden 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as to require him to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  

The general rule for an award of increased pension, as for 
allowances of other claims, is set out in 38 U.S.C.A. 
§ 5110(a) which provides that, unless otherwise specified, 
the effective date for a claim for an increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor".  
38 U.S.C.A. § 5110(a) (West 1991); see also 38 C.F.R. 
§ 3.400(b)(1) (2000) (an award of disability pension may not 
be effective prior to the date entitlement arose).  In 
addition, under the provisions of 38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2000), the effective 
date of an award of increased compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise the effective date is 
the later of the date of increase in disability or the date 
of receipt of the claim.  See Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

Accordingly, the issue of entitlement to an earlier effective 
date for the award of special monthly pension benefits based 
on the need for aid and attendance currently certified for 
appeal in this case must be remanded to the RO so that it can 
again adjudicate this issue in light of this recent statutory 
provision, undertaking necessary development, as set forth 
below.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to an earlier 
effective date for special monthly compensation based on the 
need for aid and attendance.   

Secondly, the veteran has reported that he received VA 
outpatient treatment during the period from 1991 to 1996 at 
the VA outpatient clinic in Harrisburg, Pennsylvania, and at 
the VA outpatient clinic in Camp Hill, Pennsylvania.  It is 
apparent that all clinical records reflecting this VA 
treatment are not currently of record.  The record also 
indicates that additional clinical records exist reflecting 
outpatient treatment at the Lebanon VA Medical Center in the 
months following his 1991 hospitalization at that facility.  
Records reflecting all this treatment should be obtained 
prior to further appellate consideration of the veteran's 
claim.  

Finally, the veteran should be requested to provide any 
additional information concerning any pertinent treatment and 
physical therapy he may have received from April 1991 to July 
1996 for his various disabilities, especially his vision 
problems, left hemiplegia, seizures, and psychiatric 
disability in recent years from any private health care 
providers.  It is especially noted that treatment records 
from the PolyMedical Center, Donald W. Spigner, M.D., and the 
other private health care providers listed earlier are also 
relevant to the veteran's claim and should be obtained.  

In view of the foregoing, this case is again REMANDEED to the 
RO for the following actions:  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claims for an 
earlier effective date for the award 
of special monthly pension based on 
the need for aid and attendance under 
the Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to this claim.  


2. The RO should then contact the veteran 
and ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA who have 
treated him for his various 
disabilities at any time since his 
April 1991 discharge from the Lebanon 
VA medical Center.  When the veteran 
responds and provides any necessary 
authorizations, the RO should contact 
the named health care providers and 
ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  Such records should include 
those from the Lebanon VA Medical 
Center; the VA outpatient clinics in 
Harrisburg, Pennsylvania and Camp 
Hill, Pennsylvania; the Harrisburg 
Hospital; the medical facilities at 
Duke University and Johns Hopkins 
University; the facility identified as 
Mechanicsburg Rehabilitation; the 
facility identified as Houston 
Hospital; the facility identified as 
the Memorial Eye Institute, and any 
private rehabilitation facilities and 
private neurologists who have treated 
him subsequent to April 1991 and prior 
to July 1996.  All records obtained 
should be associated with the claims 
folder.  

3. To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If actions 
taken are deficient in any manner, 
appropriate corrective action should 
be undertaken.  

4. After completion of the above 
development (and after undertaking any 
additional development deemed 
warranted by the record), the RO 
should review the veteran's claim.  If 
the benefit sought by the veteran 
remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the VCAA.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




